      Case: 1:19-cv-02952 Document #: 73 Filed: 10/24/19 Page 1 of 4 PageID #:2739




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 ART AKIANE LLC,

         Plaintiff,

 v.                                                 Civil Action No.: 19-cv-02952

 ART & SOULWORKS LLC,                               Judge: Hon. Edmond E. Chang
 CAROL CORNELIUSON, and
 CARPENTREE, LLC

         Defendants.

 ART & SOULWORKS LLC, and
 CAROLYNE CORNELIUSON,

         Defendants-Counter-Plaintiffs,

 v.

 ART AKIANE LLC,

         Plaintiff-Counter-Defendant,

 and

 AKIANE ART GALLERY, LLC, and
 AKIANE KRAMARIK,

          Counter-Defendants.

                        STIPULATION TO SUBSTITUTE PARTIES

         WHEREAS based on representations by counsel for Carpentree, Inc., the Parties hereby

stipulate and agree to substitute CARPENTREE, LLC for CARPENTREE, INC. as a defendant

and cross-claimant in this case.

         Dated: October 24, 2019

 By: /s/ Adam Wolek                               By: /s/ Michael Hahn
 Adam Wolek                                       Michael L. Hahn
 Marcus Harris                                    Ryan D. Janski


                                              1
  Case: 1:19-cv-02952 Document #: 73 Filed: 10/24/19 Page 2 of 4 PageID #:2739




Rashad A. Simmons                          LITCHFIELD CAVO LLP
TAFT STETTINIUS & HOLLISTER LLP            303 W. Madison Street, Suite 300
111 E. Wacker Drive, Suite 2800            Chicago, Illinois 60606
Chicago, Illinois 60601                    Phone: (312) 781-6569 (Hahn)
Phone: (312) 836-4063                      Phone: (312) 781-6667 (Janski)
Fax: (312) 966-8598                        Fax: (312) 781-6630
awolek@taftlaw.com                         Hahn@LitchfieldCavo.com
mharris@taftlaw.com                        Janski@LitchfieldCavo.com
rsimmons@taftlaw.com


By: /s/ Nicole Auerbach
Nicole N. Auerbach
Patrick J. Lamb
Salvador Carranza
ELEVATENEXT LAW
218 N. Jefferson Street, Suite 300
Chicago, IL 60661
Phone: (312) 676-5460
Fax: (312) 676-5499
nicole.auerbach@elevatenextlaw.com
patrick.lamb@elevatenextlaw.com
salvador.carranza@elevatenextlaw.com




                                       2
      Case: 1:19-cv-02952 Document #: 73 Filed: 10/24/19 Page 3 of 4 PageID #:2739




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 ART AKIANE LLC,

         Plaintiff,

 v.                                                   Civil Action No.: 19-cv-02952

 ART & SOULWORKS LLC,                                 Judge: Hon. Edmond E. Chang
 CAROL CORNELIUSON, and
 CARPENTREE, LLC

          Defendants.

 ART & SOULWORKS LLC, and
 CAROLYNE CORNELIUSON,

         Defendants-Counter-Plaintiffs,

 v.

 ART AKIANE LLC,

         Plaintiff-Counter-Defendant,

 and

 AKIANE ART GALLERY, LLC, and
 AKIANE KRAMARIK,

          Counter-Defendants.

             ORDER GRANTING STIPULATION TO SUBSTITUTE PARTIES

         Before the Court is the Stipulation to Substitute Parties. Having considered the Stipulation,

and finding that good cause exists, IT IS THEREFORE ORDERED that Defendant

CARPENTREE, LLC be substituted as a defendant and cross-claimant in place of Carpentree, Inc.

in the above-styled action.

         SO ORDERED this __________ day of __________, 2019




                                                  3
Case: 1:19-cv-02952 Document #: 73 Filed: 10/24/19 Page 4 of 4 PageID #:2739




                                  Judge Edmond E. Chang, U.S. District Court
                                  Northern District of Illinois




                                     4
